Citation Nr: 1543088	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a cold injury to the upper extremities.

3.  Entitlement to service connection for residuals of a cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic Virtual VA and Veterans Benefits management System (VBMS) files.  A review of the documents in Virtual VA reveals the Veteran's July 2014 appellate brief; the remaining documents in Virtual VA are duplicative of documents contained in the Veteran's paper claims file.  There are no documents associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  At no time during, or prior to, the pendency of the claim does the evidence show that the Veteran has a current diagnosis of residuals of a cold injury to the upper extremities.

3.  At no time during, or prior to, the pendency of the claim does the evidence show that the Veteran has a current diagnosis of residuals of a cold injury to the lower extremities.





CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  Residuals of a cold injury to the upper extremities were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  Residuals of a cold injury to the lower extremities were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In connection with the Veteran's claims for service connection, the RO sent a letter to the Veteran in January 2012, prior to the initial unfavorable decision issued in March 2013, advising the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In addition, the Veteran was afforded a VA examination addressing the nature and etiology of his alleged residuals of a cold injury to the upper and lower extremities in February 2013.  The examiner's opinion provides clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, neither the Veteran nor his representative have maintained that the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

With regard to the Veteran's claim for a back disorder, the Board notes that no examination was conducted in this case nor is one warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination and/or opinion is not necessary as there is no credible evidence that the Veteran suffered an injury to his back while in service, and there is no indication that such a disorder it otherwise related to his military service.  The Court has held that VA is not required to provide a VA examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or injury caused the claimant's current condition is insufficient to require VA to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran has provided no specific argument in support of his claim.  Additionally, there are no complaints or notations referring to a back injury in the Veteran's service treatment records.  Therefore, because there is no evidence of an in-service event or injury, the Board finds that an examination is not warranted.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters, supra (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (2015).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Residuals of a cold injury and degenerative disc disease are listed among the disease entitled to presumptive service connection in section 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Back Disorder

The Veteran contends that he currently suffers from a back disorder as a result of his military service.  Specifically, the Veteran alleges that, although he did not seek treatment for his back in service, he nevertheless sustained an injury to his back while in service.  See Notice of Disagreement, April 2013.  The Veteran has provided no further detail at the circumstances surrounding his alleged back injury in service.

The Board notes that the medical evidence of record demonstrates that the Veteran suffers from a current back disorder.  Specifically, the Veteran's VA treatment record reflect that, following a MRI of his lumbar spine in December 2008, he was diagnosed with degenerative disc changes at L3-L4, L4-L5, and L5-S1; disc protrusions at L3-L4 and L4-L5 with effacement and deformity of the thecal sac; and a broad-based disc bulge at L5-S1 with effacement of the thecal sac.  See VA Radiology Report, December 2008.  Thus, the element of a current disability is met.  However, as will be discussed below, there is no credible evidence of an in-service injury, and the Veteran's claim must be denied.

The Veteran's service treatment records do not reflect any complaints or diagnoses associated with a back injury.  The Veteran's January 1983 discharge examination was normal, and the Veteran specifically denied back pain on his January 1983 Report of Medical History.

There is also no competent, probative evidence of record which establishes or indicates a relationship between an in-service event, injury, or disease and the Veteran's current back disorder.  In this regard, neither the Veteran nor his representative has presented or identified any existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's current back disorder.  See McLendon, supra.

The Board notes that the Veteran alleges that his current back disorder is related to an injury he sustained while in service.  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, supra.  The Board finds that the question regarding the potential relationship between the Veteran's back disorder and any incident of military service is complex in nature, and there is no suggestion that the Veteran has had any medical training as he reported working that as an addiction therapist.  See VA Examination, February 2013.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnoses of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he suffered an injury to his back while in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistent with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds that the Veteran's statements regarding an in-service injury lack credibility as they are inconsistent with other evidence of record, including contemporaneous statements made to medical providers for the purpose of obtaining medical treatment, and were made under circumstances indicating bias or interest and, therefore, are accorded no probative weight.

In this regard, while the Veteran has contended that he suffered an injury to his back in service, the Veteran has not described the circumstances surrounding his alleged in-service injury.  Furthermore, and most significant, the Veteran's VA treatment records do not contain any statements alleging an in-service injury, but instead reflect the Veteran's statements that he initially hurt his back in the late 1990s.  Specifically, in a VA Primary Care Note from October 2000, the Veteran stated that he began to experience back pain one month prior.  He stated that he injured his back in a fall two years prior, but that he did not seek immediate treatment for it.  A VA Physical Therapy Note from later that month indicates the Veteran's statement that he injured his back two years prior after lifting a patient in a nursing home when the patient jerked in the other direction.  He stated that, since that initial injury two years prior, he had reinjured his back multiple times which had caused him to miss work.  Because the Veteran's current statements regarding an in-service injury, which were made in connection with his pending claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care, the Board finds the Veteran's lay statements concerning the occurrence of an in-service injury are not credible.  Consequently, the Board assigned no probative weight to such statements.

In conclusion, the Board finds that, while the evidence shows that the Veteran suffers from a current back disorder, there is no credible evidence of an in-service event, injury, or disease, and there is no competent, probative opinion of record indicating, let alone establishing, a relationship between the Veteran's current back disorder and his military service.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Residuals of a Cold Injury to the Upper and Lower Extremities

The Veteran contends that he currently suffers from residuals of a cold injury to both his upper and lower extremities as a result of his military service.  Specifically, the Veteran stated that, as a result of his service in Germany in the winter of 1982, he was exposed to cold temperatures, and that, as a result of that exposure, he currently suffers from numbness, significant neurological deficits, nailbed changes, and changes in his bones.  See Notice of Disagreement, April 2013; VA Form 9, March 2014.

The Veteran's service treatment records do not reflect complaints associated with a cold injury to the Veteran's upper extremities, but they do reflect complaints of frostbite and cold weather injury to his lower extremities.  In March 1982, the Veteran complained of numbness in both of his feet for the past two months, especially when in the field.  Upon examination, there was no swelling, discoloration, or loss of range of motion.  There was no pain to palpation, and pin prick sensation was weak.  The examiner ruled out frostbite as a diagnosis.  In April 1982, the Veteran complained of a slight loss of feeling.  Upon examination, there was no discoloration of his tows and his range of motion was normal.  The examiner did note possible dead tissue caused by possible frostnip.  The examiner noted that the Veteran's feeling should come back in time.  Finally, in a February 1983 treatment record, the Veteran again complained of numbness in his feet and pain while walking.  Upon examination, the Veteran's toes were swollen, and decreased sensation in his toes was noted.  The examiner noted no edema, discoloration, or pain to palpation.  Overall, the examiner concluded that it was a normal examination.  In January 1983, neither the Veteran Report of Medical History nor his discharge examination note any further complaints of residuals of a cold weather injury to either his upper or lower extremities.

The Veteran's VA treatment records are silent for any complaints related to residuals of a cold weather injury.

In connection with his claims, the Veteran was afforded a VA examination in February 2013 to address the nature and etiology of his alleged residuals of a cold injury to both his upper and lower extremities.  During the examination, the Veteran stated that, while stationed in Germany, his duties included guarding two ammunition bunkers.  He stated that he was stationed outside with no heat, and that when he would come in from the cold, his feet and hands were frozen.  He stated that, as he warmed up, he felt severe pain in his feet and hands.  He stated that, even after four months, his feet and hand still felt numb.  He then stated he was told that, if feeling did not return to his toes, they would have to be amputated, so at his next examination, he stated he had feeling in his toes when he really did not.  As for his present symptoms, the Veteran stated that his feet and hands have become extremely sensitive to the cold, and that he will avoid certain activities, such as retrieving a drink from a cooler, because the cold causes severe pain.  He also stated that the pain is worse in the winter, despite wearing gloves and socks.  The Veteran's alleged symptoms included arthralgia, numbness, cold sensitivity and hyperhidrosis in his bilateral upper and lower extremities.

Upon examination, the examiner concluded that the Veteran did not have a diagnosable residual of a cold injury to either his upper or lower extremities.  X-ray findings reveal no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either of the Veteran's hand.  X-rays did reveal osteoarthritis in the Veteran's feet.  With regard to the osteoarthritis in the Veteran's feet, the examiner stated that osteoarthritis was found only in the Veteran's first metatarsal-phalangeal joint, and that this was not the type of osteoarthritis that would be expected with a cold injury.  With regard to any other pertinent physical findings, the examiner stated that there were no abnormalities with the Veteran's nailbeds, and that the Veteran's movement was normal.  The examiner noted only diminished touch sensitivity to both the hand and feet.  There was no loss of hair growth, no limitation of movement, no edema, and no erythema.

The examiner opined that Veteran's alleged residuals of a cold injury to both his upper and lower extremities was less likely than not related to his military service.  To support this conclusion, the examiner stated that, despite the Veteran's subjective complaints, the Veteran's neurological examination was unremarkable.  Additionally, the examiner stated that there was no objective evidence of cold injury residuals on this examination with significant neurological deficit, nailbed changes, or changes of the bones in the Veteran's upper and lower extremities.  With regard to the osteoarthritis noted in the Veteran's first metatarsal-phalangeal joint, the examiner stated that those findings were consistent with his age.  Furthermore, the examiner stated that the Veteran's service treatment records did not indicate any evidence of diagnosed cold injury.  The examiner also discussed a medical treatise as to how a chronic residual of a cold injury is caused, and what type of residuals would be seen.  Finally, the examiner discussed VA policy as to what constitutes a residual of a cold injury.

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In this case, the probative medical evidence of record fails to demonstrate a current diagnosis of residuals of a cold injury to either the upper or lower extremities.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of prior to the Veteran's claim.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, supra (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, the matter of a medical diagnosis of a disability that is not capable of lay observation, such as the issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, supra.   Specifically, the diagnosis of residuals of a cold injury to either the upper or lower extremities involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include imaging tests.  In the instant case, there is no suggestion that the Veteran has had any medical training regarding cold injuries.  He reported working that as an addiction therapist.  See VA Examination, February 2013.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a cold injury to either the upper or lower extremities, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of residuals of a cold injury to either the upper or lower extremities at any point during the appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of a cold injury to either the upper or lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for residuals of a cold injury to the upper extremities is denied.

Entitlement to service connection for residuals of a cold injury to the lower extremities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


